Order, Supreme Court, New York County, entered September 18,1973, which awarded plaintiff temporary alimony and counsel fees, unanimously modified, on the law and the facts, to the extent of reducing the award of temporary alimony to $350 per week, and eliminating the award for counsel fees, with leave to apply at the trial for a counsel fee should the circumstances warrant it; and, as so modified, the order is affirmed, without costs and without disbursements. Upon the present record, the award for temporary alimony was excessive to the extent indicated. As for counsel fees, it appears that plaintiff has paid her attorneys $5,000. Plaintiff has therefore failed to show that she is unable to pay her counsel from her own funds (see Domestic Relations Law, § 237). The award of a counsel fee at this juncture must therefore be stricken. Any future request for counsel fees, under the circumstances, should be reserved for the trial. Concur — Markewich, J. P., Nunez, Kupferman, Murphy and Tilzer, JJ.